Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments filed 2-15-22, have been fully considered and are persuasive.  The formal matters of the title have been withdrawn. 

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Goel), alone or in combination fails to teach  an upper limit determining section configured to determine an upper limit of the rotational speed of the electric compressor, wherein a difference calculated by subtracting a current temperature of the heat medium to be flown into the heating heat exchanger from the target temperature is defined as a temperature difference, Serial No. 17/111,882Page 3 of 13a difference calculated by subtracting a current rotational speed of the electric compressor from the upper limit is defined as a capacity difference, the air conditioner is configured to selectively switch between a heater priority mode and a compressor priority mode, during the heater priority mode, the discharge capacity 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119